AO 442 (Rey. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Alaska
United States of America
v,

} Case No, 3:21-mj-00103-dms

Dwayne Aswad Azi SMITH, Jr. )

)

)

_ )

Defendant
ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Dwayne Aswad Azi SMITH, Jr. i

who is accused of an offense or violation based on the following document filed with the court:

G Indictment © Superseding Indictment © Information © Superseding Information @ Complaint
© Probation Violation Petition © Supervised Release Violation Petition | OViolation Notice (© Order of the Court

This offense is briefly described as follows:

Title 18, U.S.C. §922(g)(1) | Felon in Possession of a Fiream
Title 18, U.S.C, §1951 Hobbs Act Robbery

Title 18, U.S.C. §924(c)(1)(a) Using a Firearm during a Federal Crime of Violence

 

\ 4
Date: zpsp terested thn. : nic Ss
“Yt?
‘7 ho Ab. S! DEBORAH M. SMITH whe of
City and state: _ (_,/ ANG ‘etn Ss __. __ CHIEF U.S. MAGISTRATE JUDGE __ gig
{ ) Printed name and title =

 

Return

 

 

This warrant was received on (date) 2f2eg 2/ and the person was arrested on (dare) 2/9 0/2 J
t (cil d state) AF
newmtw Ane beraze, Ak

2 a eA
Date Z/ o/2/ ow rregm@g officer's signay

SA ajesen ; Cry.

Printed name and title

     

 

 

Case 3:21-mj-00103-DMS Document 9 Filed 03/02/21 Page 1 of 1
